MEMORANDUM **
Richard and Charlotte Broderick appeal pro se the tax court’s summary judgment in favor of the Commissioner of Internal Revenue in the Brodericks’ petition seeking review of the Internal Revenue Service *344Appeals Office’s determination approving proposed collection activity against them.
The Tax Court properly granted the Commissioner’s summary judgment motion, because the IRS Appeals Office did not abuse its discretion in determining after a Collection Due Process Hearing that collection should proceed, and the Brodericks failed to raise any genuine issue of material fact. Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993). It was not improper under Tax Court Rule 54 for the Tax Court to consider the Commissioner’s joined motion for summary judgment and request for sanctions pursuant to Internal Revenue Code § 6673(a)(1) for bringing a proceeding primarily for delay and for advancing frivolous or groundless positions. Furthermore, any alleged error was harmless as the Tax Court denied the Commissioner’s request for sanctions. Tax Court Rule 160.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.